            Case 7:20-mj-02252-JCM Document 12 Filed 09/09/20 Page 1 of 1




                                                                  September 9, 2020


                                                                                                                 VIA ECF
Magistrate Judge Judith C. McCarthy
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601-4150

                 Re:      In re Extradition of Hyuk Kee Yoo, No. 20 Mag. 2252

Dear Judge McCarthy:

               With the consent of the government, I write to request an additional
adjournment -- of two weeks -- for the filing of our pre-hearing submission for Mr. Yoo. The time
is needed to translate various documents from Korean to English and to engage a Korean law
expert. If acceptable to the Court, the new schedule would be: Yoo initial submission, October 5
(moved from September 21); government response, October 27 (moved from October 13); Yoo
reply, November 9 (moved from October 26). We are working diligently to prepare a
comprehensive submission, but there is a great deal of material, much of it in Korean, to review.

                                                                  Respectfully submitted,

                                                                  /s/ Paul Shechtman

                                                                  Paul Shechtman




Paul Shechtman            T: +1.212.508.6107     F: +1.800.404.3970
Partner                   1251 Avenue of the Americas, 49th Floor, New York, New York 10020‐1100
                          paul.shechtman@bracewell.com          bracewell.com


AUSTIN    CONNECTICUT   DALLAS   DUBAI   HOUSTON      LONDON     NEW YORK      SAN ANTONIO         SEATTLE   WASHINGTON, DC
